942 N.E.2d 450 (2011)
Walter P. MAKSYM et al., Respondents
v.
The BOARD OF ELECTION COMMISSIONERS OF the CITY OF CHICAGO et al.
Rahm Emanuel, Petitioner.
No. 111773.
Supreme Court of Illinois.
January 25, 2011.

ORDER
This cause coming to be heard on the emergency motion of the petitioner, Rahm Emanuel, a response having been filed by respondents, Walter P. Maksym et al., and the Court being fully advised in the premises;
IT IS ORDERED that the emergency motion by petitioner Rahm Emanuel for stay pending appeal is allowed in part. The appellate court decision is stayed. The Board of Elections is directed that if any ballots are printed while this Court is considering this case, the ballots should include the name of petitioner Rahm Emanuel as a candidate for Mayor of the City of Chicago. That part of the motion requesting expedited consideration of the petition for leave to appeal remains pending.
Order entered by the Court.